DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is directed to a different embodiment of the specification (a method) than what is claimed, or what is the invention of the present application.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the first paragraph of the specification should indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 32, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 24, 25, 32, and 38 recites that the stimulation has an operating frequency of 13.56 or 1.8 MHz. However, the disclosure fails to provide support for this limitation, rather indicating that the operating carrier frequency may be 13.56 or 1.8 MHz. The operating carrier frequency is different from the operating frequency of the stimulation signal, which is the signal that is configured to be applied by the nerve electrode to the nerve of the patient. For at least these reasons, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 37 recites the limitation "the near electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 26-38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The recitations “an implantable receiver coil implanted in under a mandible of the patient”, “the external transmitter coil being adhesively attached to the patient”, and “an implantable receiver coil implanted in a subcutaneous pocket under a mandible of the patient” amount to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, 22, 26, 27, 31, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (U.S. Patent No. 5,988,171) in view of Testerman et al. (EP 0743076), herein Sohn in view of Testerman. Regarding claim 19, Sohn discloses a stimulation system for delivery of a stimulation signal to a hypoglossal nerve of a patient to treat obstructive sleep apnea, the stimulation system comprising: an implantable receiver coil 124 configured to be implanted under a mandible of the patient (see Figure 12 and col. 9, ln. 43-44); a nerve electrode 120 coupled to the implantable receiver coil, the nerve electrode configured to deliver the stimulation signal to the tongue of the patient (see Figure 12 and col. 9, ln. 36-39); an external pulse generator 128 configured to generate the stimulation signal (see Figure 12 and col. 9, ln. 50-56); and an external transmitter coil 126 configured to wirelessly transmit the stimulation signal from the external pulse generator to the implantable receiver coil (see Figure 12 and col. 9, ln. 50-56). Sohn further discloses that the stimulation of the tongue may be combined with the nerve stimulation described in Testerman (see Sohn col. 9, ln. 12-16), which describes an apparatus for treatment of sleep apnea by electrical stimulation of a patient’s hypoglossal nerve (see Sohn, col. 1, ln. 49-62). It would have been obvious to one having ordinary skill in the art before the date of applicant’s invention for the electrode of Sohn to be configured to deliver stimulation to a hypoglossal nerve, as taught by Testerman, in order to provide additional stimulation and more effectively treat sleep apnea. However, Sohn fails to disclose the external transmitter coil being carried by an adhesive patch configured to be placed on the skin adjacent the implantable receiver coil under the mandible of the patient. Sohn discloses that “the patient will put driving coil 126 in place beneath his or her chin 82 before going to sleep” and, thus, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the date of Applicant’s invention to use an adhesive patch to attach the external transmitter coil to the patient’s chin in order to securely fasten the coil during sleep.
Regarding claim 20, Sohn discloses a sensor 130 in communication with the external pulse generator and configured to measure one or more parameters associated with respiration 
Regarding claim 22, Sohn discloses that the implantable receiver coil and the external transmitter coil are disposed in a co-axial and parallel arrangement (see Figure 12 col. 9, ln. 47-52).
Regarding claim 26, Sohn discloses a stimulation system for delivery of a stimulation signal to a hypoglossal nerve of a patient to treat obstructive sleep apnea, the stimulation system comprising: an implantable receiver coil 124 configured to be implanted under a mandible of the patient (see Figure 12 and col. 9, ln. 43-44); a nerve electrode 120 coupled to the implantable receiver coil, the nerve electrode configured to deliver the stimulation signal to the tongue of the patient (see Figure 12 and col. 9, ln. 36-39); an external pulse generator 128 configured to generate the stimulation signal (see Figure 12 and col. 9, ln. 50-56); and an external transmitter coil 126 configured to wirelessly transmit the stimulation signal from the external pulse generator to the implantable receiver coil (see Figure 12 and col. 9, ln. 50-56). Sohn further discloses that the stimulation of the tongue may be combined with the nerve stimulation described in Testerman (see Sohn col. 9, ln. 12-16), which describes an apparatus for treatment of sleep apnea by electrical stimulation of a patient’s hypoglossal nerve (see Sohn, col. 1, ln. 49-62). It would have been obvious to one having ordinary skill in the art before the date of applicant’s invention for the electrode of Sohn to be configured to deliver stimulation to a hypoglossal nerve, as taught by Testerman, in order to provide additional stimulation and more effectively treat sleep apnea. However, Sohn fails to disclose the external transmitter coil being adhesively attached to the patient adjacent the implantable receiver coil under the mandible of the patient. Sohn discloses that “the patient will put driving coil 126 in place beneath his or her chin 82 before going to sleep” and, thus, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the date of Applicant’s invention to use an adhesive patch to attach the external transmitter coil to the patient’s chin in order to securely fasten the coil during sleep.
Regarding claim 27, Sohn discloses a sensor 130 in communication with the external pulse generator and configured to measure one or more parameters associated with respiration of the patient, wherein the external pulse generator is configured to generate the stimulation signal based on the one or more parameters (see Figure 12 and col. 10, ln. 9-11).
Regarding claim 31, Sohn discloses that the implantable receiver coil and the external transmitter coil are disposed in a co-axial and parallel arrangement (see Figure 12 col. 9, ln. 47-52).
Regarding claim 33, Sohn discloses a stimulation system for delivery of a stimulation signal to a hypoglossal nerve of a patient to treat obstructive sleep apnea, the stimulation system comprising: an implantable receiver coil 124 configured to be implanted under a mandible of the patient (see Figure 12 and col. 9, ln. 43-44); a nerve electrode 120 coupled to the implantable receiver coil, the nerve electrode configured to deliver the stimulation signal to the tongue of the patient (see Figure 12 and col. 9, ln. 36-39); an external pulse generator 128 configured to generate the stimulation signal (see Figure 12 and col. 9, ln. 50-56); an external transmitter coil 126 configured to wirelessly transmit the stimulation signal from the external pulse generator to the implantable receiver coil (see Figure 12 and col. 9, ln. 50-56); and a sensor 130 in communication with the external pulse generator and configured to measure one or more parameters associated with respiration of the patient, wherein the external pulse generator is configured to generate the stimulation signal based on the one or more parameters (see Figure 12 and col. 10, ln. 9-11). Sohn further discloses that the stimulation of the tongue may be combined with the nerve stimulation described in Testerman (see Sohn col. 9, ln. 12-16), which describes an apparatus for treatment of sleep apnea by electrical stimulation of a patient’s hypoglossal nerve (see Sohn, col. 1, ln. 49-62). It would have been obvious to one having ordinary skill in the art before the date of applicant’s invention for the electrode of Sohn to be configured to deliver stimulation to a hypoglossal nerve, as taught by Testerman, in order to provide additional stimulation and more effectively treat sleep apnea. However, Sohn fails to disclose the 
Regarding claim 36, Sohn discloses that the sensor comprises at least one of: an impedance sensor; an electromyographical measurement sensor; a microphone configured to be arranged proximate the patient's face; a combination of a flow sensor and a pressure sensor collectively configured to measure flow; or a temperature sensor configured to detect a difference between cool inspired air versus warm expired air (see col. 10, ln. 9-18).
Regarding claim 37, Sohn discloses that the near electrode includes a plurality of electrode contacts that are longitudinally arranged along the hypoglossal nerve (see col. 9, ln. 24-27).
Allowable Subject Matter
Claims 21, 23, 28-30, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 24, 25, 32, and 38 are not considered to include allowable subject matter because if the claims are amended to claim the subject matter supported by the specification, that the carrier frequency is 13.56 or 1.8 MHz, it is anticipated that the claims would be obvious over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792